MAINE	SUPREME	JUDICIAL	COURT	                                            Reporter	of	Decisions	
Decision:	      2017 ME 213 
Docket:	        Yor-17-202	
Submitted	
				On	Briefs:	 October	24,	2017	
Decided:	       November	2,	2017	
	
Panel:	         SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                     IN	RE	ANASTASIA	M.	
     	
     	
PER	CURIAM

        [¶1]	 	 The	 mother	 of	 Anastasia	 M.	 appeals	 from	 a	 judgment	 of	 the	

District	Court	(Springvale,	Foster,	J.)	terminating	her	parental	rights	to	the	child	

pursuant	to	22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i)-(ii)	(2016).1		She	

challenges	the	sufficiency	of	the	evidence	to	support	both	the	court’s	finding	of	

parental	unfitness	and	its	determination	that	termination	is	in	Anastasia’s	best	

interest.	 	 Because	 the	 evidence	 supports	 the	 court’s	 factual	 findings	 and	

discretionary	determination,	we	affirm	the	judgment.	

	       [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found	by	clear	

and	convincing	evidence	that	the	mother	(1)	is	unwilling	or	unable	to	protect	

the	child	from	jeopardy	within	a	time	reasonably	calculated	to	meet	her	needs,	



    1
    		The	father’s	parental	rights	to	Anastasia	were	also	terminated	 when	he	failed	to	secure	new	
counsel	after	asking	the	court	to	remove	his	previous	attorney	and	subsequently	failed	to	appear	for	
docket	call	or	the	termination	hearing.		The	court	found	that	the	father	had	abandoned	the	child,	and	
he	is	not	a	party	to	this	appeal.	
2	

and	 (2)	 is	 unwilling	 or	 unable	 to	 take	 responsibility	 for	 her	 within	 that	

timeframe.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(ii).		The	court	also	found	that	

termination	of	the	mother’s	parental	rights	is	in	Anastasia’s	best	interest.		See	

22	M.R.S.	§	4055(1)(B)(2)(a).		We	review	the	factual	findings	supporting	the	

unfitness	determination	for	clear	error,	see	In	re	Logan	M.,	2017 ME 23,	¶	3,	

155 A.3d 430,	and	apply	the	same	standard	to	the	factual	findings	supporting	

the	 best	 interest	 determination,	 although	 we	 review	 the	 court’s	 ultimate	

conclusion	 that	 termination	 is	 in	 the	 child’s	 best	 interest	 “for	 an	 abuse	 of	

discretion,	viewing	the	facts,	and	the	weight	to	be	given	them,	through	the	trial	

court’s	 lens,”	 and	 giving	 the	 court’s	 judgment	 “substantial	 deference,”	

In	re	Caleb	M.,	2017 ME 66,	¶	33,	159 A.3d 345 (quotation	marks	omitted).	

	     [¶3]		The	court	based	its	determinations	on	the	following	findings	of	fact:	

      	        One	of	the	most	difficult	sources	of	jeopardy	to	rectify	in	child	
      protection	proceedings	is	the	risk	posed	by	domestic	violence.		In	
      those	 cases,	 often	 one	 parent	 is	 the	 victim	 of	 the	 other.	 	 The	
      dynamics	of	domestic	violence,	the	interplay	of	power	and	control	
      between	the	parties,	and	internal	and	external	pressures	to	reunify	
      as	 a	 family	 can	 undermine	 and	 delay	 reunification	 efforts.	 	 In	 a	
      process	 where	 time	 frames	 are	 tied	 to	 those	 reasonabl[y]	
      necessary	to	meet	a	child’s	needs,	that	delay	may	be	fatal	to	even	
      good-faith	 efforts	 to	 resolve	 jeopardy.	 	 [The	 mother]	 has	 an	
      intimate	knowledge	of	domestic	violence.	
      	
      .	.	.	.	
      	
                                                                                 3	

	        Throughout	this	case,	and	particularly	at	trial,	[the	mother]	
minimized	 her	 substance	 abuse.	 	 Although	 initially	 confirming	 in	
her	testimony	that	the	issues	presented	in	this	matter	were	alcohol	
abuse	 and	 domestic	 violence,	 minutes	 later	 she	 insisted	 that	 her	
own	use	of	alcohol	was	an	issue	for	a	“short	period”	of	her	life.	.	.	.	
Although	she	agreed	at	trial	that	she	has	a	problem	with	alcohol,	
[the	mother]	quickly	added	that	she	simply	stays	away	from	it.	
	
	        But	 she	 doesn’t.	 	 She	 tested	 positive	 for	 the	 presence	 of	
alcohol	in	January,	June	and	September	of	2016.		The	court	does	not	
find	[her]	explanation,	that	the	January	and	September	tests	were	
attributable	to	her	use	of	Nyquil,	believable.	
	
.	.	.	.	
	
	        Then	there	is	the	issue	of	misuse	of	other	substances.		[The	
mother]	 has	 used	 marijuana	 regularly	 during	 this	 case.	 .	 .	 .	 [She]	
mentioned	that	there	had	been	discussion	at	one	point	of	using	a	
prescribed	 benzodiazepine	 instead	 of	 the	 marijuana.	 	 Before	 her	
prescriber	was	willing	to	do	so,	however,	[the	mother]	needed	to	
go	a	month	without	using	marijuana;	she	was	unable	to	do	so.		She	
was	 diagnosed	 with	 cannabis	 use	 disorder,	 moderate.	 [The	
mother's	 medication-management	 provider’s]	 notes	 indicate	 she	
had	encouraged	her	client	to	stop	using	marijuana,	to	no	avail.	
	
	        [The	mother]	insists	she	has	had	no	contact	with	[the	father]	
since	early	November	of	2016.	.	.	.	As	[the	DHHS	caseworker]	noted	
at	trial,	she	has	been	told	before	by	[the	mother]	that	she	and	[the	
father]	have	separated,	only	to	discover	that	was	not	the	case	or	
that	the	couple	had	reunited.		As	recently	as	December	of	2016,	[the	
mother]	received	a	text	message	from	[the	father]	with	a	picture	of	
Anastasia.	 	 She	 admitted	 to	 [a	 visit	 supervisor]	 that	 she	 and	 [the	
father]	continued	to	communicate	by	telephone,	although	she	did	
not	share	that	information	with	[the	caseworker].	
	
	        When	asked	what	it	would	take	for	her	to	resolve	the	issue	of	
domestic	 violence	 in	 her	 relationship,	 [the	 mother]	 responded	 it	
would	require	[the	father]	staying	away	from	her.	
4	

     	
     .	.	.	.	
     	
     	        [The	father]	is	not	the	only	individual	who	has	been	abusive	
     to	[the	mother].	.	.	.	[Her	current	therapist]’s	preliminary	treatment	
     plan	 recites	 that	 [the	 mother]	 “has	 been	 involved	 in	 multiple	
     relationships	that	have	involved	domestic	violence.”		He	noted	that	
     [the	mother]	would	need	to	develop	skills	to	establish	and	maintain	
     healthy	boundaries	in	her	relationships	to	successfully	address	this	
     issue.		It	is	not	simply	a	matter	of	[the	father]	staying	away.		[The	
     mother]	has	to	decide	to	keep	him	away,	acquire	the	ability	to	do	
     that,	 and	 then	 exercise	 that	 ability,	 both	 with	 [the	 father]	 and	
     others.		Unfortunately,	she	has	waited	too	long	to	do	so.	
     	
     .	.	.	.	
     	
     	        The	 Department	 did	 use	 reasonable	 efforts	 to	 reunify	
     Anastasia	 with	 her	 parents.	 	 [The	 caseworker]	 negotiated	
     reasonable	 reunification	 plans	 with	 each	 parent	 .	 .	 .	 .	 She	 made	
     referrals	 for	 services	 and	 transportation.	 	 She	 arranged	 regular	
     visitation	 between	 Anastasia	 and	 each	 parent.	 	 She	 convened	
     regular	Family	Team	Meetings	to	review	the	status	of	reunification	
     and	address	issues	.	.	.	.	
     	
     	        Anastasia	 remains	 in	 [her	 second]	 foster	 home,	 where	 she	
     was	placed	in	April	of	2016.		She	is	a	happy,	healthy	child	with	no	
     discernable	developmental	delays.		She	is	closely	and	appropriately	
     bonded	to	the	foster	family,	and	they	to	her.	
     	
     .	.	.	.	
     	
     	        [T]ime	is	a	pivotal	factor	in	this	matter.		Anastasia	has	been	
     out	 of	 her	 parents’	 care	 for	 twenty	 months,	 a	 lifetime	 for	 a	 child	
     who	 is	 only	 two	 years	 old.	 	 [The	 mother]	 is,	 essentially,	 only	
     beginning	the	work	she	needs	to	do	on	her	relationships	and	her	
     substance	 abuse.	 	 It	 is	 unclear	 if	 she	 will	 be	 successful	 in	 that	
     effort.	.	.	.	Neither	parent	can	assume	responsibility	for	Anastasia,	
                                                                                      5	

         or	address	the	risks	they	present	to	their	daughter,	within	a	time	
         frame	necessary	to	meet	her	needs.	
         	
	        [¶4]	 	 Given	 these	 findings	 and	 the	 court’s	 other	 extensive,	 specific	

findings	of	fact,	all	of	which	are	supported	by	competent	evidence	in	the	record,	

the	court	did	not	err	in	its	determination	of	unfitness	nor	did	it	err	or	abuse	its	

discretion	in	determining	that	termination	of	the	mother’s	parental	rights,	with	

a	permanency	plan	of	adoption,	is	in	the	child’s	best	interest.		See	In	re	Logan	M.,	

2017 ME 23,	 ¶	 3,	 155 A.3d 430;	 In	 re	 Thomas	 H.,	 2005 ME 123,	 ¶¶	 16-17,	

889 A.2d 297.	

	        The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	    	
	
Julie-Anne	 Blanchard,	 Esq.,	 The	 Law	 Office	 of	 Julie-Anne	 Blanchard,	 LLC,	
Biddeford,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Springvale	District	Court	docket	number	PC-2015-35	
FOR	CLERK	REFERENCE	ONLY